     Case 1:21-cv-00026-JRH-BKE Document 5 Filed 04/16/21 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT                       riLED
                                                                        U.S.DiSTEiCT COUP.}
                   FOR THE SOUTHERN DISTRICT OF GEORGIA                    AUGUSTA DIV-

                                                                            1M\ APR lb A li^ 53
                                AUGUSTA DIVISION

                                                                       ●L
ANTHONY CUNNINGI-IAM,                    )                                               ■ A

                                         )
             Plaintiff,                  )
                                         )
       V.                                )               CV 121-026
                                         )
GEORGIA DEPARTMENT OF                    )
CORRECTIONS; MR. EDWARD                  )
PHILBIN, Warden; MS. TAMIICA HARVEY,)
Deputy Warden of Security; MS.           )
MELCITERT, Health Service Administrator; )
MS. RUTH SITELTON, Deputy Warden of )
Care and Treatment; and MS. JAQULYN      )
CFIAMPION, Food Director,                )
                                         )
              Defendants.                )


                                      ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice, and CLOSES this civil action.

      SO ORDERED this f/^'^day of April, 2021, at Augusta, Georgia.


                                                     /
                                                /:
                                        J. RXNDA-MALLfCHIEF JUDGE
                                        UNITEl/ STATES DISTRICT COURT
                                         ;q: HERN DISTRICT OF GEORGIA
